Response to Applicant’s Arguments
	Applicant’s arguments filed 6/16/2022 have been fully considered, and they are persuasive.
				Reason for Allowance
The following is an examiner’s statement of reasons for allowance: process pose-tracking data, collected by said means, to determine a position, an orientation, a velocity and an acceleration of the user's head; predict a viewpoint and a view direction of the user in an extended-reality environment, based on the position, the orientation, the velocity and the acceleration of the user's head; determine a region of the extended-reality environment that is to be presented to the user, based on the predicted viewpoint and the predicted view direction of the user; determine at least one sub-region of the region to be presented whose rendering information is to be reused from previous rendering information of at least one corresponding sub-region of at least one previously-presented region of the extended- reality environment; generate the rendering information of the at least one sub-region based on the previous rendering information; send, to a rendering server, information indicative of remaining sub-regions of the region to be presented that have a required resolution greater than the resolution of the remaining sub region's previous rendering information and are required to be re-rendered by the rendering server, [[and]] the information indicative of the remaining sub-regions including pose information indicative of the predicted viewpoint and the predicted view direction of the user; receive, from the rendering server, rendering information of the re-rendered remaining sub-regions of the region to be presented; merge the rendering information of the at least one sub-region and the rendering information of the remaining sub-regions to generate at least one image; and display the at least one image via the at least one light source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/Primary Examiner, Art Unit 2616